DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/28/2022.
Claims 1 – 21 are currently pending.
Claims 1 – 7, 21, 8 – 20 are renumbered as 1 – 21 respectively.

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system including the teaching of “maintaining an index of objects in a storage system, the storage system to deduplicate data stored therein in the storage system, each respective object of the objects associated with a corresponding object signature value and a corresponding shallow reference count in the index, the corresponding shallow reference count indicating a number of parent objects that hold a reference to the respective object; maintaining a milli-index having entries corresponding to a subset of the objects, referenced by the index, the entries having truncated object signature values and deep reference count values for corresponding objects of the subset of the objects, each respective truncated object signature value of the truncated object signature values in the milli-index being truncated from a respective object signature value in the index, and the respective truncated object signature in the milli-index having less bits than the respective object signature value in the index, each deep reference count value of the deep reference count values indicating a number of logical occurrences of an associated object; and determining a capacity utilization of the storage system based on an analysis utilizing the deep reference count values from the milli-index”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161